Citation Nr: 1038548	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-22 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from February 1968 to December 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction rests with the Albuquerque, New Mexico 
RO.  

The appellant was granted pension.  


FINDINGS OF FACT

1.  A back disability was not manifest during service, arthritis 
was not manifest within a year of separation, and is not 
attributable to service.

2.  A psychiatric disability was not manifest during service, 
psychosis was not manifest within a year of separation, and is 
not attributable to service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A psychiatric disability was not incurred in or aggravated by 
service, and psychosis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant pursuant 
to the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Prinicpi, 
18 Vet. App. 112, 119 (2004). The timing requirement enunciated 
in Pelegrini applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated in 
December 2005.  Although the letter provided adequate notice with 
respect to the evidence necessary to establish a claim for 
service connection, it did not provide notice of the type of 
evidence necessary to establish a disability rating or effective 
date for the disability on appeal.  See Dingess, supra.  However, 
the Board notes that the appellant was given such notice in March 
2006.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of a 
final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the Board 
concludes below that the preponderance of the evidence is against 
the appellant's claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has 
also satisfied its duty to assist the appellant under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  Available service and VA 
treatment records have been associated with the claims folder 
along with post service medical records.  VA also afforded the 
appellant an appropriate VA examination.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the 
Board will address the merits of the claim.

FACTUAL SUMMARY

Service treatment records reveal complaints of back pain in 
October 1968.  In September 1970, the appellant complained again 
of back pain of a week and a half duration from lifting heavy 
mail bags.  Mild lumbar sprain was diagnosed.  There was normal 
spine, other musculoskeletal, and psychiatric findings at 
separation in October 1970.  At that time, the appellant denied 
that he had or ever had back trouble of any kind, depression or 
excessive worry, frequent trouble sleeping, and/or frequent or 
terrifying nightmares.  

Examination of the thoracic spine in April 1974 revealed no 
evidence of fracture, dislocation or intervertebral disc space 
narrowing.  Examination in August 1975 revealed no significant 
psychiatric and/or musculoskeletal system abnormalities. 

It was noted that in March 1978 that the appellant was injured at 
work when he attempted to lift a 250lb weight.  In April 1978, 
the appellant was six weeks into his back injury and was working 
halftime.  He was seen for persistent back pain in May 1978.  It 
was noted that his back pain had been followed for nearly three 
months following a job incurred injury.  Subacute lumbosacral 
strain with possible midline disc rupture, and equivocal right 
sensory changes was diagnosed.  

In June 1978, the appellant was referred for persistent low back 
pain.  It was noted that he injured his back on March 1, 1978 
while lifting a 250lb press.  It was further noted that he 
injured his back at work in February 1976 but the appellant said 
that he recovered completely from that episode and had no problem 
until the current injury.  

Low back strain, unknown etiology was noted in June 1978.  Low 
back pain, resulting from job incurred injury was assessed later 
in June 1978. 

In August 1994, the appellant was seen for complaints of pulling 
a muscle in the left lower back after lifting himself onto a 
truck.  Low back muscle strain secondary to activity was 
assessed.  

The appellant was hospitalized in April 2005 for psychiatric 
problems.  During this time, he reported feeling depressed for 
approximately five to six months secondary to unemployment and 
back pain.  He reported that he injured his back in June 2004 
while opening an office door, it pushed back on him causing him 
to fall and injure his back.  He reported that he filed a 
workman's compensation claim in July 2004.  It was also noted 
that he had a previous back injury in 1975.  While maneuvering a 
1500lb oil tank he injured his back.  Major depressive episode 
with psychotic features was diagnosed.  

In May 2005, it was reported that the appellant remained 
significantly depressed and that he had never been this depressed 
before.  His initial depression started when he stopped working.  

The appellant was afforded a VA compensation and pension 
examination in January 2006.  During this examination, it was 
noted that the appellant was hospitalized for depression with 
auditory hallucinations and suicidal ideation.  The date of onset 
was noted to be July 2004.  It was reported that there was no 
injury or disease before active service or during service, but 
injury or disease after active service.  Depression with 
psychotic features was diagnosed.  

It was also noted that while on active duty the appellant 
developed low back pain from lifting and was hospitalized for 
over two weeks.  It was reported that he had several recurrences 
while in service and continued pain thereafter.  Date of onset 
was reported to be 1969.  It was shown that he reinjured his back 
in a fall in June 2004.  It was reported that there was no injury 
or disease before active service or after service, but injury or 
disease during active service.  Degenerative arthritis, lumbar 
spine, with bilateral radiculopathy was diagnosed.  

Under much stress with worsened condition depression, completely 
occupationally disabled second to chronic pain and depression was 
noted in January 2006.  It was noted that he was sad and 
struggled over pension process/disability compensation for which 
he is clearly eligible and "probably should be sc for ortho and 
depression at least should have NSC pension now."  

In February 2006, Dr. K stated that the appellant was under his 
care for major depression with psychotic features and chronic 
pain syndrome.  He related that the appellant was totally and 
permanently occupationally disabled from these conditions.  

In May 2006, it was noted that the appellant continued to be 
depressed/irritable/in pain and that financial stressors 
continue.  The examiner noted that there were no psychiatric 
problems prior to June 2004 and there was a job injury in which 
the appellant subsequently experienced onset of major depression 
with psychotic features.  

In an October 2008 email to Senator B, the appellant related that 
he had been 100 percent disabled with chronic back pain and 
depression since June 2004.  He noted that he first hurt his back 
in service in 1970 and suffered with back problems constantly 
during his tour of duty.   

LEGAL CRITERIA

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Certain chronic diseases, such arthritis and psychosis, may be 
service connected if incurred or aggravated by service or 
manifested to a degree of 10 percent disabling or more within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  For a showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2010).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do 
not apply, as it has not been claimed that the disabilities were 
incurred while engaging in combat.  

ANALYSIS

The appellant has appealed the denial of service connection for a 
back disability and a psychiatric disability.  After review of 
the evidence, the Board finds against the claims.  

Based on review of the evidence of record, the Board finds that 
service connection is not warranted.  In this decision, the Board 
has considered all lay and medical evidence as it pertains to the 
issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be 
based on the entire record in the proceeding and upon 
consideration of all evidence and material of record"); 38 
U.S.C.A. § 5107(b) (VA "shall consider all information and lay 
and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) 
(service connection claims "must be considered on the basis of 
the places, types and circumstances of his service as shown by 
service records, the official history of each organization in 
which he served, his medical records and all pertinent medical 
and lay evidence").

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify"). A veteran is competent to report 
symptoms that he experiences at any time because this requires 
only personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007) (when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation).  The absence of contemporaneous medical evidence is 
a factor in determining credibility of lay evidence, but lay 
evidence does not lack credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of 
contemporaneous medical records does not serve as an "absolute 
bar" to the service connection claim).  Under the correct 
interpretation of the relevant statutory and regulatory 
provisions, however, the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes that 
the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's ability 
to prove his claim of entitlement to disability benefits based on 
that competent lay evidence.  See Buchanan, supra.  

Here, we find that the appellant is competent to report back pain 
and psychiatric manifestations and the circumstances surrounding 
such.  However, as explained below, we find the appellant's 
assertions that his disabilities are related to service are not 
credible and that the more probative evidence is against the 
claim.  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

To the extent that the appellant attributes his back disability 
and depression to service, the Board finds that his assertions 
are not credible.  In this regard, we find that such are 
inconsistent with other (lay and medical) evidence of record.   

Regarding his psychiatric disability, we note that at separation 
the appellant denied having or that he ever had depression or 
excessive worry, frequent trouble sleeping, and/or frequent or 
terrifying nightmares.  Examination also showed normal 
psychiatric findings.  

We note that post-service evidence does not reflect complaints or 
treatment related to depression following active service until 
decades thereafter.  In fact, it is shown that the onset of 
depression was around June 2004 when the appellant stopped 
working because of his back.  The Board emphasizes the multi-year 
gap between discharge from active duty service (1970) and initial 
reported symptoms related to depression in approximately 2004 
(nearly a 24-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  We also note that this gap is 
consistent with the normal neuropsychiatric examination at 
separation and his denial of pertinent pathology at that time.  

When also note that when the appellant was hospitalized in April 
2005, he reported feeling depressed for approximately five to six 
months secondary to unemployment and back pain.  He did not 
report an inservice onset of depression, but rather his 
depression was attributed to his unemployment and back.  Also, in 
May 2005, it was reported that the appellant's initial depression 
started when he stopped working.  During the January 2006 VA 
examination, the appellant reported that there was no injury or 
disease related to depression before active service or during 
service, but after active service.  It is also noted that in May 
2006, the examiner noted that there was no psychiatric problems 
prior to June 2004.  As such, we note that the evidence 
consistently shows an onset of depression in June 2004 and the 
such was related the appellant's employment and back issues.  To 
the extent that there is an assertion of in service onset and 
continuity, such remote lay evidence is contradicted by the more 
probative evidence and is not credible. 

Regarding the back, we acknowledge that the appellant was treated 
for back pain twice in service to include the notation of lumbar 
sprain in 1970.  However, at separation the appellant denied 
having or that he ever had back trouble of any kind.  Examination 
also showed a normal spine and other musculoskeletal system.  
Furthermore, arthritis is not shown within a year of discharge.  
 
We note that the appellant was seen for back pain post service 
but did not report an in service onset when he provided a medical 
history.  To that end, the record contains several treatment 
records from 1978 which note a March 1978 work related back 
injury.  However, low back symptomatology during or soon after 
service or even an indication that the symptoms were of 
longstanding duration was not reported at that time.  When the 
appellant was hospitalized in April 2005, his 1975 and 1978 work 
related back injuries were noted.  However, there was no mention 
of any back problems related to service.  It was not until his 
claim and January 2006 VA compensation and pension examination 
that the appellant reported back trouble dating back to 1969.  

Such histories reported by the appellant for treatment purposes 
are of more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).  

Additionally, we note that the appellant has rendered 
inconsistent statements regarding his back.  In June 1978, the 
appellant gave a history of injuring his back at work in February 
1976 but that he recovered completely from that episode and had 
no problem until the current injury.  However, in January 2006, 
the appellant reported that there was no back injury or disease 
before active service or after service, but injury or disease 
during active service.  He also reported that he had several 
recurrences while in service and continued pain thereafter.  We 
note that the June 1978 statement that he recovered completely 
from his 1976 back injury and had no problems until then is 
contradictory to his January 2006 statement which maintained that 
he had continued pain since service.  Also, we note that the 
report of no post service injuries or diseases is contradictory 
to the evidence of record which shows multiple post service back 
injuries to include 1975, 1978 and 2004.  The statements rendered 
by the appellant are inconsistent and we find that he is an 
unreliable historian.  

Furthermore, we note that the appellant filed a VA disability 
compensation claim for service connection for an ulcer in June 
1975, shortly after service, but did not claim service connection 
for a back disability or depression nor did he make any mention 
of any back pain and psychiatric symptomatology.  This silence 
when otherwise speaking constitutes negative evidence.  We find 
it in credible that he would file a claim for an ulcer and not 
for ongoing psychiatric and back disabilities if he were 
experiencing continuity.  

The inconsistencies in the record weigh against the appellant's 
credibility as to the assertion of an inservice occurrence of his 
back and psychiatric disabilities.  The Board has weighed the 
appellant's statements and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his more 
contemporaneous in-service history and findings at service 
separation, his statements made for treatment purposes, and his 
failure to include these claims in his original claim for 
compensation in 1975.  

The preponderance of the evidence is against the claim for 
service connection for a back disability and a psychiatric 
disability to include depression.  Accordingly, service 
connection is denied.









ORDER

Service connection for a back disability is denied.  

Service connection for a psychiatric disability is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


